DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1, 5-8, 10-11, 14-15 & 20-25 are pending and rejected.
Claims 2-4, 9, 12-13 & 16-19 are canceled.
Claim Objections
Claims 1, 7, 11 & 14 are objected to because of the following informalities:
Regarding Claim 1, Claim 1 recites the limitations “at a field of view of front camera” and “at the field of view of front camera” on Lines 11-12. This is grammatically incorrect. Appropriate correction is required.
Regarding Claim 7, Claim 7 recites the limitations “the first side cameras” and “and be positioned 180 degrees” on Lines 2-3. This is grammatically incorrect. Appropriate correction is required.
Regarding Claim 11, Claim 11 recites the limitation “the first side camera is continuous from field of view of the front camera” on Lines 2-3. This is grammatically incorrect. Appropriate correction is required.
Regarding Claim 14, Claim 14 recites the limitation “at the field of view of front camera” on Line 2. This is grammatically incorrect. Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 10 & 11, Claims 10 & 11 recite the limitation “wherein the field of view of the front camera is between 80-120 degrees” on Line 3. The field of view of the front camera is only described as “at least 100 degrees” on Page 7, Line 18 of Applicant’s disclosure. The field of view of each of the first side camera and the second side camera, however, is described as “between 80-120 degrees” on Page 2, Line 15 of Applicant’s disclosure. Therefore, Examiner concludes that the Applicant’s disclosure does not provide sufficient written description to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 20, Claim 20 recites the limitation “the at least two illumination modules” on Line 5. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the at least two illumination modules” is being interpreted as “the at least two front illuminators”.
Regarding Claim 21, Claim 21 recites the limitation “wherein the at least two front illuminators comprise two light sources on each side of the front camera” on Lines 1-3. It is unclear:
whether the two light sources are different than the “one or more light-emitting diodes” previously recited on Line 5 of Claim 20, or separate, different light sources; and
whether a first front illuminator of the at least two front illuminators comprise two light sources on a single side of the front camera with the second front illuminator of the at least two front illuminators also comprising two light sources on the other side of the front camera for a total of four light sources or whether the at least two front illuminators are two front illuminators with one on each side of the front camera.
For the purpose of examination, “wherein the at least two front illuminators comprise two light sources on each side of the front camera” is being interpreted as the at least two front illuminators are two front illuminators with one on each side of the front camera wherein each of the two front illuminators include one or more light-emitting diode.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding Claim 14, Claim 14 recites the limitation “wherein some areas at the field of view of the second camera and some areas at the field of view of front camera are overlapped”. This limitation is previously recited on Lines 11-12 of Claim 1. Therefore, Claim 14 fails to further limit the subject matter of Claim 1.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 5-6, 10-11, 14 & 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302) in view of Zhao et al. (hereinafter "Zhao") (US 2013/0046137).
Regarding Claim 1, Takahashi discloses a medical imaging device (Fig. 1, an endoscope 2; [0036]), comprising:
a rigid elongated member (Fig. 1, an insertion portion 10, wherein the insertion portion is rigid; [0032] & [0037]);
a distal member (Fig. 1, a distal end portion 11; [0038]),
said distal member comprises a front camera (Fig. 1, a front imaging unit comprising a front observation window 13 and a front image pickup unit 21; [0046]) located on a front planar surface of the distal member (the front observation window 13 of the front imaging unit is disposed on a planar front surface of the distal end portion 11; see Fig. 3);
a first side camera (Fig. 1, a left side imaging unit comprising a left side observation window 16 and a left side image pickup unit 22; [0042] & [0046]) located on a first lateral surface of the distal member (the left side observation window 16 of the left side imaging unit is disposed on a left lateral surface of the distal end portion 11; see Fig. 4); and
a second side camera (Fig. 1, a right side imaging unit comprising a right side observation window 17 and a right side image pickup unit 23; [0043] & [0046]) located on a second lateral surface of 
wherein the distal member is directly connected to the rigid elongated member, so as to maintain a rigid seamline (the distal end portion 11 is an integral part of the insertion portion 10 and therefore maintains a uniform diameter throughout; see Fig. 1);
wherein some areas at a field of view of the first side camera and some areas at a field of view of front camera are overlapped (Fig. 5, a left side image pickup area, which encompasses an irradiation range LA3 and an irradiation range LA4, and a front side image pickup area, which encompasses an irradiation range LA1 and an irradiation range LA2, overlap; [0080]-[0084]), and wherein some areas at a field of view of the second side camera and some areas at the field of view of front camera are overlapped (Fig. 5, a right side image pickup area, which encompasses an irradiation range LA5 and an irradiation range LA6, and the front side image pickup area, which encompasses the irradiation range LA1 and the irradiation range LA2, overlap; [0080] & [0084]-[0087]).
Takahashi fails to explicitly disclose wherein a width of the distal member is 5.0 to 15 millimeters and wherein the first side camera is closer to the front planar surface than the second side camera.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the width of the distal member be 5.0 mm to 15 millimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the distal member would not operate differently with the claimed width. Further, Applicant places no criticality on the 
Modified Takahashi fails to explicitly disclose wherein the first side camera is closer to the front planar surface than the second side camera.
However, Zhao teaches a medical imaging device (Fig. 7A, a surgical instrument 702; [0140]), comprising:
a distal end (Fig. 7A, a distal end portion 710; [0140]) comprising a front planar surface (the distal end portion 710 has a front planar surface; see Fig. 7B);
a first side camera (Fig. 7A, a first image capture element 721; [0143]);
a second side camera (Fig. 7A, a second image capture element 720; [0143]); and
wherein the first side camera is closer to the front planar surface than the second side camera (Fig. 7B, the first image capture element 721 is closer to the front planar surface of the distal end portion 710 than the second image capture element 720; [0155]).
The advantage of the staggered configuration of the cameras is to create a wider depth of field (Zhao; [0050]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the first and second side cameras as disclosed by Takahashi, to be in a staggered configuration as taught by Zhao, to create a wider depth of field (Zhao; [0050]).
Regarding Claim 5, Takahashi, as previously modified by Zhao, discloses the medical imaging device of Claim 1.
Regarding wherein each of the front camera, the second side camera and the first side camera has a working distance in a range of 5-150 millimeters, the working distance of a camera is the distance between the front lens of the camera and an object being imaged. Therefore, the working distance of a 
Regarding Claim 6, Takahashi, as previously modified by Zhao, discloses the medical imaging device of Claim 1.
Takahashi, as previously modified by Zhao, fails to explicitly disclose wherein each of the second side camera and the first side camera has the field of view of between 80-120 degrees.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the field of view of each of the first side camera and the second side camera be 80-120 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the first side camera and the second side camera would not operate differently with the claimed fields of view. Further, Applicant places no criticality on the range claimed, indicating that the field of view “in some cases” is 80-120 degrees (see Applicant’s specification, Page 2, Line 15).
Regarding Claim 10, Takahashi, as previously modified by Zhao, discloses the medical imaging device of Claim 1. Takahashi further discloses wherein the field of view of the second side camera is continuous from the field of view of the front camera (Fig. 5, the right side image pickup area, which encompasses the irradiation range LA5 and the irradiation range LA6, and the front side image pickup area, which encompasses the irradiation range LA1 and the irradiation range LA2, overlap; [0080] & [0084]-[0087]).

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the field of view of the front camera be 80-120 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the front camera would not operate differently with the claimed field of view.
Regarding Claim 11, Takahashi, as previously modified by Zhao, discloses the medical imaging device of Claim 1. Takahashi further discloses wherein the field of view of the first side camera is continuous from a field of view of the front camera (Fig. 5, the left side image pickup area, which encompasses the irradiation range LA3 and the irradiation range LA4, and the front side image pickup area, which encompasses the irradiation range LA1 and the irradiation range LA2, overlap; [0080]-[0084]).
Takahashi, as previously modified by Zhao, fails to explicitly disclose wherein the field of view of the front camera is between 80-120 degrees.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the field of view of the front camera be 80-120 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. 
Regarding Claim 14, Takahashi, as previously modified by Zhao, discloses the medical imaging device of Claim 6. Takahashi further discloses wherein some areas at the field of view of the second side camera and some areas at the field of view of front camera are overlapped (Fig. 5, the right side image pickup area, which encompasses the irradiation range LA5 and the irradiation range LA6, and the front side image pickup area, which encompasses the irradiation range LA1 and the irradiation range LA2, overlap; [0080] & [0084]-[0087]).
Regarding Claim 20, Takahashi, as previously modified by Zhao, discloses the medical imaging device of Claim 1. Takahashi further discloses wherein the distal member further comprises at least two front illuminators (Fig. 1, a front illumination assembly comprising a left light emitting diode 24a and a right light emitting diode 24b; [0053]) configured to illuminate an area captured by the front camera (Fig. 1, the front illumination assembly illuminates a front visual area captured by the front imaging unit; [0053]) and two first side illuminators (Fig. 1, a bottom light emitting diode 25a and a top light emitting diode 25b; [0054]) configured to illuminate an area captured by the first side camera (Fig. 1, the bottom light emitting diode 25 and the top light emitting diode 25b capture a left visual field captured by the left imaging unit; [0054]);
wherein each of the at least two illumination modules include one or more light-emitting diodes (Fig. 1, a left light emitting diode 24a and a right light emitting diode 24b; [0053]); and
wherein each of the two first side illumination modules include one or more light-emitting diodes (Fig. 1, a bottom light emitting diode 25a and a top light emitting diode 25b; [0054]).
Regarding Claim 21, Takahashi, as previously modified by Zhao, discloses the medical imaging device of Claim 20. Takahashi further discloses wherein at the least two front illuminators comprise two light sources on each side of the front camera (Fig. 1, the front illumination assembly comprising the left .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302) in view of Zhao et al. (hereinafter "Zhao") (US 2013/0046137) as applied to Claim 1 above, and further in view of Levin et al. (hereinafter "Levin") (US 2016/0015258).
Regarding Claim 7, Takahashi, as previously modified by Zhao, discloses the medical imaging device of Claim 1. Takahashi further discloses wherein the first side cameras and the second side camera positioned 180 degrees apart in a cylindrical surface of the distal member in opposite sides of the cylindrical surface of said distal member (Fig. 1, the left side imaging unit and the right side imaging unit are disposed 180 degrees apart in a substantially cylindrical surface of the distal end portion 11 on opposite sides of the distal end portion 11; [0052]).
Takahashi, as previously modified by Zhao, fails to explicitly disclose wherein the first side cameras and the second side camera are pointing perpendicularly to one another.
However, Levin teaches a medical imaging device (Fig. 1, an endoscope; [0108]), comprising:
a distal member (Fig. 1, an endoscope tip 100a; [0108]);
a first side camera (Fig. 1, a first side-pointing optical assembly 102; [0108]);
a second side camera (Fig. 1, a second side-pointing optical assembly 103; [0108]); and
wherein the first side cameras and the second side camera are pointing perpendicularly to one another (Fig. a lens assembly 117 of the first side-pointing optical assembly 102 and a lens assembly 127 of the second side-pointing optical assembly 103 each have a field of view (i.e., pointing) of 90 degrees, therefore the field of view of the lens assembly 117 of the first side-pointing optical assembly 102 is substantially perpendicular to (i.e., 90 degrees apart from) the field of view of the lens assembly 127 of the second side-pointing optical assembly 103; [0123] & [0128]), and be positioned 180 degrees apart in 
The advantage of the field of view of each side-pointing optical assembly being 90 degrees is to provide an expanded field of view (Levin; [0108]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the field of views of the left side imaging unit and the right side imaging unit as disclosed by Takahashi, as previously modified by Zhao, to each be 90 degrees as taught by Levin, to provide an expanded field of view (Levin; [0108]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302) in view of Zhao et al. (hereinafter "Zhao") (US 2013/0046137) as applied to Claim 1 above, and further in view of Cogal et al. (hereinafter "Cogal") (US 2017/0013193).
Regarding Claim 8, Takahashi, as previously modified by Zhao, discloses the medical imaging device of Claim 1. Takahashi, as previously modified by Zhao, fails to explicitly disclose wherein the first side camera and the second side camera are positioned less than 90 degrees apart in a cylindrical surface of the distal member.
However, Cogal teaches a medical imaging device (Fig. 4b, an endoscope; [0024]), comprising:
a distal member (Fig. 3, a hemispherical frame 2; [0023]);
a plurality of side cameras (Fig. 3, a plurality of omnidirectional imaging cameras 3; [0023]) including a first side camera (Fig. 3, a first imaging camera 3; [0023]), and a second side camera (Fig. 3, a second imaging camera 3 disposed immediately adjacent to the first imaging camera 3; [0023]); and
wherein the first side camera and the second side camera are positioned less than 90 degrees apart in a cylindrical surface of the distal member (the first imaging camera 3 and the second imaging 
The advantage of the plurality of omnidirectional imaging cameras is to a 360° x 90° omnidirectional field of view (Cogal; [0023]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the side cameras as disclosed by Takahashi, as previously modified by Zhao, to include the plurality of omnidirectional imaging cameras taught by Cogal, to a 360° x 90° omnidirectional field of view (Cogal; [0023]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302) in view of Zhao et al. (hereinafter "Zhao") (US 2013/0046137) as applied to Claim 1 above, and further in view of Irion et al. (hereinafter "Irion") (US 2004/0122290).
Regarding Claim 15, Takahashi, as previously modified by Zhao, discloses the medical imaging device of Claim 1. Takahashi, as previously modified by Zhao, fails to explicitly disclose wherein the front planar surface creates an angle smaller than 90 degrees from a longitudinal axis of the rigid elongated member.
However, Irion teaches a medical imaging device (Fig. 2, an endoscope 12; [0045]), comprising:
a rigid elongated member (Fig. 2, a rigid shaft 14; [0048]) including a front surface (Fig. 2, a front surface defined by a first surface 82 and a second surface 84; [0064]); and
wherein the front surface creates an angle smaller than 90 degrees from a longitudinal axis of the rigid elongated member (Fig. 2, the second surface 84 is angled at 30° relative to the first surface 82; [0064]).
The advantage of the angled front surface is to provide two different imaging fields in a front direction (Irion; [0064]).
.
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302) in view of Zhao et al. (hereinafter "Zhao") (US 2013/0046137) as applied to Claim 1 above, and further in view of von Grunberg et al. (hereinafter "Grunberg") (US 2014/0180001).
Regarding Claims 22-24, Takahashi, as previously modified by Zhao, discloses the medical imaging device of Claim 1. Takahashi, as previously modified by Zhao, fails to explicitly disclose wherein the second side camera and the front camera are tilted relative to a longitudinal axis of the rigid elongated member.
However, Grunberg teaches a medical imaging device (Fig. 1, an endoscope system; [0039]), comprising:
an elongated member (Fig. 1, a rod shaped support device 4; [0039]);
a front camera (Fig. 1, a front image sensor 12a; [0041]);
a side camera (Fig. 1, a side image sensor 9; [0039]); and
wherein the second side camera and the front camera are tilted relative to a longitudinal axis of the elongated member (Fig. 1, the front image sensor 12a and the side image sensor 9 are pivoted about joint 17a and pivot 7, respectively, to be 90° from a central axis 21; [0039] & [0044]).
The advantage of the rotatable cameras is to create a 3D image (Grunberg; [0023]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the front and side cameras as disclosed by Takahashi, .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302) in view of Zhao et al. (hereinafter "Zhao") (US 2013/0046137) as applied to Claim 1 above, and further in view of Poll et al. (hereinafter "Poll") (US 2018/0078120).
Regarding Claim 25, Takahashi, as previously modified by Zhao, discloses the medical imaging device of Claim 1. Takahashi, as previously modified by Zhao, fails to explicitly disclose wherein the distal member and the rigid elongated member are directly connected by adhesive material, soldering, screwing mechanism.
However, Poll teaches a medical imaging device (Fig. 12, an endoscope system; [0098]), comprising:
an elongated member (Fig. 12, a scope 1401; [0098]);
a distal member (Fig. 12, a tip cap 1402; [0098]); and
wherein the distal member and the rigid elongated member are directly connected by adhesive material, soldering, screwing mechanism (Fig. 12, threads 1409a of the tip cap 1402 mate with threads 1409b of the scope 1401; [0098]).
The advantage of the detachable tip is to allow for interchanging tips for various surgical needs (Poll; [0102]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal end portion as disclosed by Takahashi, to be separable from the insertion portion as taught by Poll, to allow for interchanging tips for various surgical needs (Poll; [0102]).
Response to Arguments
Applicant’s arguments, see Page 7, filed December 5, 2021, with respect to the objections to the drawings and specification have been fully considered and are persuasive in light of amendments to the drawings and specification.
The objections to the drawings and specification have been withdrawn.
Applicant’s arguments, see Pages 7-8, filed December 5, 2021, with respect to the objections to Claim 10-11 & 21-24 have been fully considered and are persuasive in light of amendments to the claims.
The objections to Claim 10-11 & 21-24 have been withdrawn.
Applicant’s arguments, see Page 8, filed December 5, 2021, with respect to the invocation of 35 U.S.C. § 112f have been fully considered and are persuasive in light of amendments to the claims.
35 U.S.C. § 112f is no longer invoked.
Applicant’s arguments, see Page 8, filed December 5, 2021, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 1, 5-8, 10-12, 14-15 & 20-25 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 1, 5-8, 10-12, 14-15 & 20-25 have been withdrawn.
Applicant’s arguments, see Pages 8-13, filed December 5, 2021, with respect to the rejections under 35 U.S.C. § 103 of Claims 1, 5-8, 10-11, 14-15 & 20-25 have been fully considered and are not persuasive.
In response to Applicant’s arguments that Takahashi does not teach a field of view of the cameras, Examiner respectfully disagrees. Although Takahashi fails to explicitly recite the term “field of view”, Takahashi discloses both a “forward/sideward visual field” (Takahashi; [0038], [0039], etc.) as well as a “forward/sideward image pickup area” (Takahashi; [0079], [0080]], etc.). Both the terms “visual 
Additionally, in response to Applicant’s arguments that Takahashi does not teach an overlap between the field of views of the cameras, Examiner respectfully disagrees. While the irradiation ranges of Takahashi are explicitly shown to overlap, each irradiation range is fully encompassed in a corresponding image pickup area, as detailed above. Therefore, if each image pickup area encompasses the irradiation ranges, and the irradiation ranges are shown to overlap, the image pickup areas must also overlap.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the side illumination modules being placed along the elongated axis of the shaft) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant's argument that Zhao includes elements (i.e., movable cameras and hinge elements) which are not in Applicant's invention, additional structures of Zhao are irrelevant because the transitional phrase of the claims is “comprising” which “does not exclude additional, unrecited elements or method steps [from the prior art]” (see MPEP § 2113.03(I)).
In response to Applicant's arguments that it would not be obvious to modify the side cameras of Takahashi with the teachings of Zhao, the arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the combination of Takahashi and Zhao would not be obvious without specifically pointing out how and/or why the combination would not be obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 5-8, 10-11, 14-15 & 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 10,575,713 in view of Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302), Zhao et al. (hereinafter "Zhao") (US 2013/0046137), Levin et al. (hereinafter "Levin") (US 2016/0015258), Cogal et al. (hereinafter "Cogal") (US 2017/0013193), Irion et al. (hereinafter "Irion") (US 2004/0122290), von Grunberg et al. (hereinafter "Grunberg") (US 2014/0180001) and Poll et al. (hereinafter "Poll") (US 2018/0078120).
The Claims of ‘713 disclose all the limitations of the instant claims except for the limitations of wherein a width of the distal member is 5.0 to 15 millimeters; wherein the first side camera is closer to the front planar surface than the second side camera; wherein each of the front camera, the second side camera and the first side camera has a working distance in a range of 5-150 millimeters; wherein each of the first and second side cameras have a field of view of between 80-120 degrees; wherein the first side cameras and the second side camera are pointing perpendicularly to one another, and be positioned 180 degrees apart in the a cylindrical surface of the distal member in opposite sides of the cylindrical surface of said distal member; wherein the first side camera and the second side camera are positioned less than 90 degrees apart in a cylindrical surface of the distal member; wherein the field of view of the front camera is between 80-120 degrees; at least two front illuminators configured to illuminate an area captured by the front camera and two first side illuminators configured to illuminate an area captured by the first side camera; wherein each of the at least two illumination modules includes one or more light-emitting diodes; wherein each of the two first side illumination modules include one or more light-emitting diodes; wherein the at least two illuminators comprise two light sources on each side of the front camera; wherein the front planar surface creates an angle smaller than 90 degrees from a longitudinal axis of the rigid elongated member; wherein the second side camera and the front camera 
In regards to Claims 1, 5-8, 10-11, 14-15 & 20-25, Takahashi discloses a medical imaging device (Fig. 1, an endoscope 2; [0036]), comprising:
a distal member (Fig. 1, a distal end portion 11; [0038]);
a front camera (Fig. 1, a front imaging unit comprising a front observation window 13 and a front image pickup unit 21; [0046]);
a first side camera (Fig. 1, a left side imaging unit comprising a left side observation window 16 and a left side image pickup unit 22; [0042] & [0046]) located on a first lateral surface of the distal member (the left side observation window 16 of the left side imaging unit is disposed on a left lateral surface of the distal end portion 11; see Fig. 4);
a second side camera (Fig. 1, a right side imaging unit comprising a right side observation window 17 and a right side image pickup unit 23; [0043] & [0046]);
at least two front illuminators (Fig. 1, a front illumination assembly comprising a left light emitting diode 24a and a right light emitting diode 24b; [0053]) configured to illuminate an area captured by the front camera (Fig. 1, the front illumination assembly illuminates a front visual area captured by the front imaging unit; [0053]) and two first side illuminators (Fig. 1, a bottom light emitting diode 25a and a top light emitting diode 25b; [0054]) configured to illuminate an area captured by the first side camera (Fig. 1, the bottom light emitting diode 25 and the top light emitting diode 25b capture a left visual field captured by the left imaging unit; [0054]);
wherein each of the at least two illumination modules include one or more light-emitting diodes (Fig. 1, a left light emitting diode 24a and a right light emitting diode 24b; [0053]);

wherein at the least two front illuminators comprise two light sources on each side of the front camera (Fig. 1, the front illumination assembly comprising the left light emitting diode 24a and the right light emitting diode 24b disposed on either side of the front imaging unit; [0053]).
Regarding wherein the distal member has a width of 5.0 to 15 millimeters, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the width of the distal member be 5.0 mm to 15 millimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the distal member would not operate differently with the claimed width. Further, Applicant places no criticality on the range claimed, indicating that the width “may be” 5.0 to 15 millimeters (see Applicant’s specification, Page 9, Line 11).Regarding wherein each of the front camera, the second side camera and the first side camera has a working distance in a range of 5-150 millimeters, the working distance of a camera is the distance between the front lens of the camera and an object being imaged. Therefore, the working distance of a camera is entirely dependent on the object and an object that is 5-150 millimeters from each of the front camera, the first side camera and the second side camera of Takahashi would allow the cameras to have a working distance of 5-150 millimeters.
Regarding wherein the first side camera and the second side camera each have a field of view between 80-120 degrees, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the field of view of each of the first side camera and the second side camera be 80-120 degrees since it has been held that “where the only difference 
Regarding wherein the field of view of the front camera is between 80-120 degrees, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the field of view of the front camera be 80-120 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the front camera would not operate differently with the claimed field of view.
The advantage of the front and side illumination modules is to illuminate the fields of view with a predetermined intensity (Takahashi; [0074]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the medical imaging device as disclosed by '713, to include the front and side illumination modules taught by Takahashi, to illuminate the fields of view with a predetermined intensity (Takahashi; [0074]).
In regards to Claims 1, 5-8, 10-11, 14-15 & 20-25, Zhao discloses a medical imaging device (Fig. 7A, a surgical instrument 702; [0140]), comprising:

a first side camera (Fig. 7A, a first image capture element 721; [0143]);
a second side camera (Fig. 7A, a second image capture element 720; [0143]); and
wherein the first side camera is closer to the front planar surface than the second side camera (Fig. 7B, the first image capture element 721 is closer to the front planar surface of the distal end portion 710 than the second image capture element 720; [0155]).
The advantage of the staggered configuration of the cameras is to create a wider depth of field (Zhao; [0050]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the first and second side cameras as disclosed by '713, to be in a staggered configuration as taught by Zhao, to create a wider depth of field (Zhao; [0050]).
In regards to Claims 1, 5-8, 10-11, 14-15 & 20-25, Levin discloses a medical imaging device (Fig. 1, an endoscope; [0108]), comprising:
a distal member (Fig. 1, an endoscope tip 100a; [0108]);
a first side camera (Fig. 1, a first side-pointing optical assembly 102; [0108]);
a second side camera (Fig. 1, a second side-pointing optical assembly 103; [0108]); and
wherein the first side cameras and the second side camera are pointing perpendicularly to one another (Fig. a lens assembly 117 of the first side-pointing optical assembly 102 and a lens assembly 127 of the second side-pointing optical assembly 103 each have a field of view (i.e., pointing) of 90 degrees, therefore the field of view of the lens assembly 117 of the first side-pointing optical assembly 102 is substantially perpendicular to (i.e., 90 degrees apart from) the field of view of the lens assembly 127 of the second side-pointing optical assembly 103; [0123] & [0128]), and be positioned 180 degrees apart in 
The advantage of the field of view of each side-pointing optical assembly being 90 degrees is to provide an expanded field of view (Levin; [0108]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the field of views of the left side imaging unit and the right side imaging unit as disclosed by ‘713, to each be 90 degrees as taught by Levin, to provide an expanded field of view (Levin; [0108]).
In regards to Claims 1, 5-8, 10-11, 14-15 & 20-25, Cogal discloses a medical imaging device (Fig. 4b, an endoscope; [0024]), comprising:
a distal member (Fig. 3, a hemispherical frame 2; [0023]);
a plurality of side cameras (Fig. 3, a plurality of omnidirectional imaging cameras 3; [0023]) including a first side camera (Fig. 3, a first imaging camera 3; [0023]), and a second side camera (Fig. 3, a second imaging camera 3 disposed immediately adjacent to the first imaging camera 3; [0023]); and
wherein the first side camera and the second side camera are positioned less than 90 degrees apart in a cylindrical surface of the distal member (the first imaging camera 3 and the second imaging camera 3 are positioned less than 90 degrees apart in a cylindrical surface of the hemispherical frame 2; see Fig. 3).
The advantage of the plurality of omnidirectional imaging cameras is to a 360° x 90° omnidirectional field of view (Cogal; [0023]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the side cameras as disclosed by ‘713, to include the plurality of omnidirectional imaging cameras taught by Cogal, to a 360° x 90° omnidirectional field of view (Cogal; [0023]).
In regards to Claims 1, 5-8, 10-11, 14-15 & 20-25, Irion discloses a medical imaging device (Fig. 2, an endoscope 12; [0045]), comprising:
a rigid elongated member (Fig. 2, a rigid shaft 14; [0048]) including a front surface (Fig. 2, a front surface defined by a first surface 82 and a second surface 84; [0064]); and
wherein the front surface creates an angle smaller than 90 degrees from a longitudinal axis of the rigid elongated member (Fig. 2, the second surface 84 is angled at 30° relative to the first surface 82; [0064]).
The advantage of the angled front surface is to provide two different imaging fields in a front direction (Irion; [0064]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the front planar surface as disclosed by '713, with the angled front surface taught by Irion, to provide two different imaging fields in a front direction (Irion; [0064]).
In regards to Claims 1, 5-8, 10-11, 14-15 & 20-25, Grunberg discloses a medical imaging device (Fig. 1, an endoscope system; [0039]), comprising:
an elongated member (Fig. 1, a rod shaped support device 4; [0039]);
a front camera (Fig. 1, a front image sensor 12a; [0041]);
a side camera (Fig. 1, a side image sensor 9; [0039]); and
wherein the second side camera and the front camera are tilted relative to a longitudinal axis of the elongated member (Fig. 1, the front image sensor 12a and the side image sensor 9 are pivoted about joint 17a and pivot 7, respectively, to be 90° from a central axis 21; [0039] & [0044]).
The advantage of the rotatable cameras is to create a 3D image (Grunberg; [0023]).

In regards to Claims 1, 5-8, 10-11, 14-15 & 20-25, Poll discloses a medical imaging device (Fig. 12, an endoscope system; [0098]), comprising:
an elongated member (Fig. 12, a scope 1401; [0098]);
a distal member (Fig. 12, a tip cap 1402; [0098]); and
wherein the distal member and the rigid elongated member are directly connected by adhesive material, soldering, screwing mechanism (Fig. 12, threads 1409a of the tip cap 1402 mate with threads 1409b of the scope 1401; [0098]).
The advantage of the detachable tip is to allow for interchanging tips for various surgical needs (Poll; [0102]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal end portion as disclosed by ‘713, to be separable from the insertion portion as taught by Poll, to allow for interchanging tips for various surgical needs (Poll; [0102]).
Claims 1, 5-8, 10-11, 14-15 & 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. 11,224,330 in view of Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302), Levin et al. (hereinafter "Levin") (US 2016/0015258), Cogal et al. (hereinafter "Cogal") (US 2017/0013193), Irion et al. (hereinafter "Irion") (US 2004/0122290), von Grunberg et al. (hereinafter "Grunberg") (US 2014/0180001) and Poll et al. (hereinafter "Poll") (US 2018/0078120).
The Claims of ‘330 disclose all the limitations of the instant claims except for the limitations of wherein some areas at the field of view of the first side camera and some areas at the field of view of 
In regards to Claims 1, 5-8, 10-11, 14-15 & 20-25, Takahashi discloses a medical imaging device (Fig. 1, an endoscope 2; [0036]), comprising:
a distal member (Fig. 1, a distal end portion 11; [0038]);
a front camera (Fig. 1, a front imaging unit comprising a front observation window 13 and a front image pickup unit 21; [0046]);
a first side camera (Fig. 1, a left side imaging unit comprising a left side observation window 16 and a left side image pickup unit 22; [0042] & [0046]) located on a first lateral surface of the distal 
a second side camera (Fig. 1, a right side imaging unit comprising a right side observation window 17 and a right side image pickup unit 23; [0043] & [0046]);
wherein some areas at a field of view of the first side camera and some areas at a field of view of front camera are overlapped (Fig. 5, a left side image pickup area, which encompasses an irradiation range LA3 and an irradiation range LA4, and a front side image pickup area, which encompasses an irradiation range LA1 and an irradiation range LA2, overlap; [0080]-[0084]);
wherein some areas at a field of view of the second side camera and some areas at the field of view of front camera are overlapped (Fig. 5, a right side image pickup area, which encompasses an irradiation range LA5 and an irradiation range LA6, and the front side image pickup area, which encompasses the irradiation range LA1 and the irradiation range LA2, overlap; [0080] & [0084]-[0087]);
wherein the field of view of the second side camera is continuous from the field of view of the front camera (Fig. 5, the right side image pickup area, which encompasses the irradiation range LA5 and the irradiation range LA6, and the front side image pickup area, which encompasses the irradiation range LA1 and the irradiation range LA2, overlap; [0080] & [0084]-[0087]);
wherein the field of view of the first side camera is continuous from a field of view of the front camera (Fig. 5, the left side image pickup area, which encompasses the irradiation range LA3 and the irradiation range LA4, and the front side image pickup area, which encompasses the irradiation range LA1 and the irradiation range LA2, overlap; [0080]-[0084]);
at least two front illuminators (Fig. 1, a front illumination assembly comprising a left light emitting diode 24a and a right light emitting diode 24b; [0053]) configured to illuminate an area captured by the front camera (Fig. 1, the front illumination assembly illuminates a front visual area captured by the front imaging unit; [0053]) and two first side illuminators (Fig. 1, a bottom light emitting 
wherein each of the at least two illumination modules include one or more light-emitting diodes (Fig. 1, a left light emitting diode 24a and a right light emitting diode 24b; [0053]);
wherein each of the two first side illumination modules include one or more light-emitting diodes (Fig. 1, a bottom light emitting diode 25a and a top light emitting diode 25b; [0054]); and
wherein at the least two front illuminators comprise two light sources on each side of the front camera (Fig. 1, the front illumination assembly comprising the left light emitting diode 24a and the right light emitting diode 24b disposed on either side of the front imaging unit; [0053]).
The advantage of the front and side illumination modules is to illuminate the fields of view with a predetermined intensity (Takahashi; [0074]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the medical imaging device as disclosed by ‘330, to include the front and side illumination modules taught by Takahashi, to illuminate the fields of view with a predetermined intensity (Takahashi; [0074]).
In regards to Claims 1, 5-8, 10-11, 14-15 & 20-25, Levin discloses a medical imaging device (Fig. 1, an endoscope; [0108]), comprising:
a distal member (Fig. 1, an endoscope tip 100a; [0108]);
a first side camera (Fig. 1, a first side-pointing optical assembly 102; [0108]);
a second side camera (Fig. 1, a second side-pointing optical assembly 103; [0108]); and
wherein the first side cameras and the second side camera are pointing perpendicularly to one another (Fig. a lens assembly 117 of the first side-pointing optical assembly 102 and a lens assembly 127 of the second side-pointing optical assembly 103 each have a field of view (i.e., pointing) of 90 degrees, 
The advantage of the field of view of each side-pointing optical assembly being 90 degrees is to provide an expanded field of view (Levin; [0108]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the field of views of the left side imaging unit and the right side imaging unit as disclosed by ‘330, to each be 90 degrees as taught by Levin, to provide an expanded field of view (Levin; [0108]).
In regards to Claims 1, 5-8, 10-11, 14-15 & 20-25, Cogal discloses a medical imaging device (Fig. 4b, an endoscope; [0024]), comprising:
a distal member (Fig. 3, a hemispherical frame 2; [0023]);
a plurality of side cameras (Fig. 3, a plurality of omnidirectional imaging cameras 3; [0023]) including a first side camera (Fig. 3, a first imaging camera 3; [0023]), and a second side camera (Fig. 3, a second imaging camera 3 disposed immediately adjacent to the first imaging camera 3; [0023]); and
wherein the first side camera and the second side camera are positioned less than 90 degrees apart in a cylindrical surface of the distal member (the first imaging camera 3 and the second imaging camera 3 are positioned less than 90 degrees apart in a cylindrical surface of the hemispherical frame 2; see Fig. 3).
The advantage of the plurality of omnidirectional imaging cameras is to a 360° x 90° omnidirectional field of view (Cogal; [0023]).

In regards to Claims 1, 5-8, 10-11, 14-15 & 20-25, Irion discloses a medical imaging device (Fig. 2, an endoscope 12; [0045]), comprising:
a rigid elongated member (Fig. 2, a rigid shaft 14; [0048]) including a front surface (Fig. 2, a front surface defined by a first surface 82 and a second surface 84; [0064]); and
wherein the front surface creates an angle smaller than 90 degrees from a longitudinal axis of the rigid elongated member (Fig. 2, the second surface 84 is angled at 30° relative to the first surface 82; [0064]).
The advantage of the angled front surface is to provide two different imaging fields in a front direction (Irion; [0064]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the front planar surface as disclosed by ‘330, with the angled front surface taught by Irion, to provide two different imaging fields in a front direction (Irion; [0064]).
In regards to Claims 1, 5-8, 10-11, 14-15 & 20-25, Grunberg discloses a medical imaging device (Fig. 1, an endoscope system; [0039]), comprising:
an elongated member (Fig. 1, a rod shaped support device 4; [0039]);
a front camera (Fig. 1, a front image sensor 12a; [0041]);
a side camera (Fig. 1, a side image sensor 9; [0039]); and

The advantage of the rotatable cameras is to create a 3D image (Grunberg; [0023]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the front and side cameras as disclosed by '330, to be rotatable as taught by Grunberg, to create a 3D image (Grunberg; [0023]).
In regards to Claims 1, 5-8, 10-11, 14-15 & 20-25, Poll discloses a medical imaging device (Fig. 12, an endoscope system; [0098]), comprising:
an elongated member (Fig. 12, a scope 1401; [0098]);
a distal member (Fig. 12, a tip cap 1402; [0098]); and
wherein the distal member and the rigid elongated member are directly connected by adhesive material, soldering, screwing mechanism (Fig. 12, threads 1409a of the tip cap 1402 mate with threads 1409b of the scope 1401; [0098]).
The advantage of the detachable tip is to allow for interchanging tips for various surgical needs (Poll; [0102]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal end portion as disclosed by ‘330, to be separable from the insertion portion as taught by Poll, to allow for interchanging tips for various surgical needs (Poll; [0102]).
Claims 1, 5-8, 10-11, 14-15 & 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4-5 & 7-22 of copending Application No. 16/638,156 in view of Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302) and von Grunberg et al. (hereinafter "Grunberg") (US 2014/0180001).
The Claims of ‘156 disclose all the limitations of the instant claims except for the limitations of wherein a width of the distal member is 5.0 to 15 millimeters; wherein the field of view of the front camera is between 80-120 degrees; at least two front illuminators configured to illuminate an area captured by the front camera and two first side illuminators configured to illuminate an area captured by the first side camera; wherein each of the at least two illumination modules includes one or more light-emitting diodes; wherein each of the two first side illumination modules include one or more light-emitting diodes; wherein the at least two illuminators comprise two light sources on each side of the front camera; and wherein the second side camera and the front camera are tilted relative to the longitudinal axis of the rigid member.
In regards to Claims 1, 5-8, 10-11, 14-15 & 20-25, Takahashi discloses a medical imaging device (Fig. 1, an endoscope 2; [0036]), comprising:
a distal member (Fig. 1, a distal end portion 11; [0038]);
a front camera (Fig. 1, a front imaging unit comprising a front observation window 13 and a front image pickup unit 21; [0046]);
a first side camera (Fig. 1, a left side imaging unit comprising a left side observation window 16 and a left side image pickup unit 22; [0042] & [0046]) located on a first lateral surface of the distal member (the left side observation window 16 of the left side imaging unit is disposed on a left lateral surface of the distal end portion 11; see Fig. 4);
a second side camera (Fig. 1, a right side imaging unit comprising a right side observation window 17 and a right side image pickup unit 23; [0043] & [0046]); and
at least two front illuminators (Fig. 1, a front illumination assembly comprising a left light emitting diode 24a and a right light emitting diode 24b; [0053]) configured to illuminate an area captured by the front camera (Fig. 1, the front illumination assembly illuminates a front visual area captured by the front imaging unit; [0053]) and two first side illuminators (Fig. 1, a bottom light emitting 
wherein each of the at least two illumination modules include one or more light-emitting diodes (Fig. 1, a left light emitting diode 24a and a right light emitting diode 24b; [0053]);
wherein each of the two first side illumination modules include one or more light-emitting diodes (Fig. 1, a bottom light emitting diode 25a and a top light emitting diode 25b; [0054]); and
wherein at the least two front illuminators comprise two light sources on each side of the front camera (Fig. 1, the front illumination assembly comprising the left light emitting diode 24a and the right light emitting diode 24b disposed on either side of the front imaging unit; [0053]).
Regarding wherein the distal member has a width of 5.0 to 15 millimeters, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the width of the distal member be 5.0 mm to 15 millimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the distal member would not operate differently with the claimed width. Further, Applicant places no criticality on the range claimed, indicating that the width “may be” 5.0 to 15 millimeters (see Applicant’s specification, Page 9, Line 11).
Regarding wherein the field of view of the front camera is between 80-120 degrees, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the field of view of the front camera be 80-120 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions 
The advantage of the two side illumination modules is to illuminate the fields of view with a predetermined intensity (Takahashi; [0074]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the medical imaging device as disclosed by '156, to include the two side illumination modules taught by Takahashi, to illuminate the fields of view with a predetermined intensity (Takahashi; [0074]).
In regards to Claims 1, 5-8, 10-11, 14-15 & 20-25, Poll discloses a medical imaging device (Fig. 12, an endoscope system; [0098]), comprising:
an elongated member (Fig. 12, a scope 1401; [0098]);
a distal member (Fig. 12, a tip cap 1402; [0098]); and
wherein the distal member and the rigid elongated member are directly connected by adhesive material, soldering, screwing mechanism (Fig. 12, threads 1409a of the tip cap 1402 mate with threads 1409b of the scope 1401; [0098]).
The advantage of the detachable tip is to allow for interchanging tips for various surgical needs (Poll; [0102]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal end portion as disclosed by ‘156, to be separable from the insertion portion as taught by Poll, to allow for interchanging tips for various surgical needs (Poll; [0102]).
This is a provisional nonstatutory double patenting rejection. 
Claims 1, 5-8, 10-11, 14-15 & 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1-2, 4-12, 14 & 26-27 of copending Application No. 16/758,057 in view of Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302), Zhao et al. (hereinafter "Zhao") (US 2013/0046137), Levin et al. (hereinafter "Levin") (US 2016/0015258), Cogal et al. (hereinafter "Cogal") (US 2017/0013193), Irion et al. (hereinafter "Irion") (US 2004/0122290), von Grunberg et al. (hereinafter "Grunberg") (US 2014/0180001) and Poll et al. (hereinafter "Poll") (US 2018/0078120). 
The Claims of ‘057 disclose all the limitations of the instant claims except for the limitations of wherein some areas at the field of view of the first side camera and some areas at the field of view of front camera are overlapped; wherein some areas at the field of view of the second side camera and some areas at the field of view of front camera are overlapped; wherein the first side camera is closer to the front planar surface than the second side camera; wherein a width of the distal member is 5.0 to 15 millimeters; wherein each the front camera, the second side camera and the first side camera has a working distance in a range of 5-150 millimeters; wherein each of the first and second side cameras have a field of view of between 80-120 degrees; wherein the field of view of the second side camera is continuous from a field of view of the front camera; wherein the field of view of the first side camera is continuous from a field of view of the front camera; wherein the first side cameras and the second side camera are pointing perpendicularly to one another, and be positioned 180 degrees apart in the a cylindrical surface of the distal member in opposite sides of the cylindrical surface of said distal member; wherein the first side camera and the second side camera are positioned less than 90 degrees apart in a cylindrical surface of the distal member; wherein the field of view of the front camera is between 80-120 degrees; wherein the front planar surface creates an angle smaller than 90 degrees from a longitudinal axis of the rigid elongated member; wherein each of the at least two illumination modules includes one 
In regards to Claims 1, 5-8, 10-11, 14-15 & 20-25, Takahashi discloses a medical imaging device (Fig. 1, an endoscope 2; [0036]), comprising:
a distal member (Fig. 1, a distal end portion 11; [0038]);
a front camera (Fig. 1, a front imaging unit comprising a front observation window 13 and a front image pickup unit 21; [0046]);
a first side camera (Fig. 1, a left side imaging unit comprising a left side observation window 16 and a left side image pickup unit 22; [0042] & [0046]) located on a first lateral surface of the distal member (the left side observation window 16 of the left side imaging unit is disposed on a left lateral surface of the distal end portion 11; see Fig. 4);
a second side camera (Fig. 1, a right side imaging unit comprising a right side observation window 17 and a right side image pickup unit 23; [0043] & [0046]);
wherein some areas at a field of view of the first side camera and some areas at a field of view of front camera are overlapped (Fig. 5, a left side image pickup area, which encompasses an irradiation range LA3 and an irradiation range LA4, and a front side image pickup area, which encompasses an irradiation range LA1 and an irradiation range LA2, overlap; [0080]-[0084]);
wherein some areas at a field of view of the second side camera and some areas at the field of view of front camera are overlapped (Fig. 5, a right side image pickup area, which encompasses an irradiation range LA5 and an irradiation range LA6, and the front side image pickup area, which encompasses the irradiation range LA1 and the irradiation range LA2, overlap; [0080] & [0084]-[0087]);

wherein the field of view of the first side camera is continuous from a field of view of the front camera (Fig. 5, the left side image pickup area, which encompasses the irradiation range LA3 and the irradiation range LA4, and the front side image pickup area, which encompasses the irradiation range LA1 and the irradiation range LA2, overlap; [0080]-[0084]);
at least two front illuminators (Fig. 1, a front illumination assembly comprising a left light emitting diode 24a and a right light emitting diode 24b; [0053]) configured to illuminate an area captured by the front camera (Fig. 1, the front illumination assembly illuminates a front visual area captured by the front imaging unit; [0053]) and two first side illuminators (Fig. 1, a bottom light emitting diode 25a and a top light emitting diode 25b; [0054]) configured to illuminate an area captured by the first side camera (Fig. 1, the bottom light emitting diode 25 and the top light emitting diode 25b capture a left visual field captured by the left imaging unit; [0054]);
wherein each of the at least two illumination modules include one or more light-emitting diodes (Fig. 1, a left light emitting diode 24a and a right light emitting diode 24b; [0053]); and
wherein each of the two first side illumination modules include one or more light-emitting diodes (Fig. 1, a bottom light emitting diode 25a and a top light emitting diode 25b; [0054]).
Regarding wherein the distal member has a width of 5.0 to 15 millimeters, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the width of the distal member be 5.0 mm to 15 millimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than 
Regarding wherein each of the front camera, the second side camera and the first side camera has a working distance in a range of 5-150 millimeters, the working distance of a camera is the distance between the front lens of the camera and an object being imaged. Therefore, the working distance of a camera is entirely dependent on the object and an object that is 5-150 millimeters from each of the front camera, the first side camera and the second side camera of Takahashi would allow the cameras to have a working distance of 5-150 millimeters.
Regarding wherein the first side camera and the second side camera each have a field of view between 80-120 degrees, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the field of view of each of the first side camera and the second side camera be 80-120 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the first side camera and the second side camera would not operate differently with the claimed fields of view. Further, Applicant places no criticality on the range claimed, indicating that the field of view “in some cases” is 80-120 degrees (see Applicant’s specification, Page 2, Line 15).
Regarding wherein the field of view of the front camera is between 80-120 degrees, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 
The advantage of the overlapping fields of view is to display the movement of the medical device without creating an unnatural feeling (Takahashi; [0144]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the medical imaging device as disclosed by ‘057, to include the overlapping fields of view taught by Takahashi, to display the movement of the medical device without creating an unnatural feeling (Takahashi; [0144]).
In regards to Claims 1, 5-8, 10-11, 14-15 & 20-25, Zhao discloses a medical imaging device (Fig. 7A, a surgical instrument 702; [0140]), comprising:
a distal end (Fig. 7A, a distal end portion 710; [0140]) comprising a front planar surface (the distal end portion 710 has a front planar surface; see Fig. 7B);
a first side camera (Fig. 7A, a first image capture element 721; [0143]);
a second side camera (Fig. 7A, a second image capture element 720; [0143]); and
wherein the first side camera is closer to the front planar surface than the second side camera (Fig. 7B, the first image capture element 721 is closer to the front planar surface of the distal end portion 710 than the second image capture element 720; [0155]).
The advantage of the staggered configuration of the cameras is to create a wider depth of field (Zhao; [0050]).

In regards to Claims 1, 5-8, 10-11, 14-15 & 20-25, Levin discloses a medical imaging device (Fig. 1, an endoscope; [0108]), comprising:
a distal member (Fig. 1, an endoscope tip 100a; [0108]);
a first side camera (Fig. 1, a first side-pointing optical assembly 102; [0108]);
a second side camera (Fig. 1, a second side-pointing optical assembly 103; [0108]); and
wherein the first side cameras and the second side camera are pointing perpendicularly to one another (Fig. a lens assembly 117 of the first side-pointing optical assembly 102 and a lens assembly 127 of the second side-pointing optical assembly 103 each have a field of view (i.e., pointing) of 90 degrees, therefore the field of view of the lens assembly 117 of the first side-pointing optical assembly 102 is substantially perpendicular to (i.e., 90 degrees apart from) the field of view of the lens assembly 127 of the second side-pointing optical assembly 103; [0123] & [0128]), and be positioned 180 degrees apart in the distal member (the first side-pointing optical assembly 102 is disposed substantially 180 degrees from the second side-pointing optical assembly 103 in the endoscope tip 100a; see Fig. 1).
The advantage of the field of view of each side-pointing optical assembly being 90 degrees is to provide an expanded field of view (Levin; [0108]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the field of views of the left side imaging unit and the right side imaging unit as disclosed by ‘057, to each be 90 degrees as taught by Levin, to provide an expanded field of view (Levin; [0108]).
In regards to Claims 1, 5-8, 10-11, 14-15 & 20-25, Cogal discloses a medical imaging device (Fig. 4b, an endoscope; [0024]), comprising:
a distal member (Fig. 3, a hemispherical frame 2; [0023]);
a plurality of side cameras (Fig. 3, a plurality of omnidirectional imaging cameras 3; [0023]) including a first side camera (Fig. 3, a first imaging camera 3; [0023]), and a second side camera (Fig. 3, a second imaging camera 3 disposed immediately adjacent to the first imaging camera 3; [0023]); and
wherein the first side camera and the second side camera are positioned less than 90 degrees apart in a cylindrical surface of the distal member (the first imaging camera 3 and the second imaging camera 3 are positioned less than 90 degrees apart in a cylindrical surface of the hemispherical frame 2; see Fig. 3).
The advantage of the plurality of omnidirectional imaging cameras is to a 360° x 90° omnidirectional field of view (Cogal; [0023]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the side cameras as disclosed by ‘057, to include the plurality of omnidirectional imaging cameras taught by Cogal, to a 360° x 90° omnidirectional field of view (Cogal; [0023]).
In regards to Claims 1, 5-8, 10-11, 14-15 & 20-25, Irion discloses a medical imaging device (Fig. 2, an endoscope 12; [0045]), comprising:
a rigid elongated member (Fig. 2, a rigid shaft 14; [0048]) including a front surface (Fig. 2, a front surface defined by a first surface 82 and a second surface 84; [0064]); and
wherein the front surface creates an angle smaller than 90 degrees from a longitudinal axis of the rigid elongated member (Fig. 2, the second surface 84 is angled at 30° relative to the first surface 82; [0064]).

Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the front planar surface as disclosed by ‘057, with the angled front surface taught by Irion, to provide two different imaging fields in a front direction (Irion; [0064]).
In regards to Claims 1, 5-8, 10-11, 14-15 & 20-25, Grunberg discloses a medical imaging device (Fig. 1, an endoscope system; [0039]), comprising:
an elongated member (Fig. 1, a rod shaped support device 4; [0039]);
a front camera (Fig. 1, a front image sensor 12a; [0041]);
a side camera (Fig. 1, a side image sensor 9; [0039]); and
wherein the second side camera and the front camera are tilted relative to a longitudinal axis of the elongated member (Fig. 1, the front image sensor 12a and the side image sensor 9 are pivoted about joint 17a and pivot 7, respectively, to be 90° from a central axis 21; [0039] & [0044]).
The advantage of the rotatable cameras is to create a 3D image (Grunberg; [0023]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the front and side cameras as disclosed by ‘057, to be rotatable as taught by Grunberg, to create a 3D image (Grunberg; [0023]).
In regards to Claims 1, 5-8, 10-11, 14-15 & 20-25, Poll discloses a medical imaging device (Fig. 12, an endoscope system; [0098]), comprising:
an elongated member (Fig. 12, a scope 1401; [0098]);
a distal member (Fig. 12, a tip cap 1402; [0098]); and

The advantage of the detachable tip is to allow for interchanging tips for various surgical needs (Poll; [0102]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal end portion as disclosed by ‘057, to be separable from the insertion portion as taught by Poll, to allow for interchanging tips for various surgical needs (Poll; [0102]).
This is a provisional nonstatutory double patenting rejection. 
Claims 1, 5-8, 10-11, 14-15 & 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6, 11, 14-15, 18-19, 21-23 & 26-31 of copending Application No. 17/263,920 in view of Takahashi et al. (hereinafter "Takahashi") (US 2017/0258302), Levin et al. (hereinafter "Levin") (US 2016/0015258), Cogal et al. (hereinafter "Cogal") (US 2017/0013193) and Poll et al. (hereinafter "Poll") (US 2018/0078120).
The Claims of ‘920 disclose all the limitations of the instant claims except for the limitations of wherein a width of the distal member is 5.0 to 15 millimeters; wherein each of the front camera, the second side camera and the first side camera has a working distance in a range of 5-150 millimeters; wherein the first side cameras and the second side camera are pointing perpendicularly to one another, and be positioned 180 degrees apart in the a cylindrical surface of the distal member in opposite sides of the cylindrical surface of said distal member; wherein the first side camera and the second side camera are positioned less than 90 degrees apart in a cylindrical surface of the distal member; wherein the field of view of the front camera is between 80-120 degrees; at least two front illuminators configured to illuminate an area captured by the front camera and two first side illuminators configured to illuminate 
In regards to Claims 1, 5-8, 10-11, 14-15 & 20-25, Takahashi discloses a medical imaging device (Fig. 1, an endoscope 2; [0036]), comprising:
a distal member (Fig. 1, a distal end portion 11; [0038]);
a front camera (Fig. 1, a front imaging unit comprising a front observation window 13 and a front image pickup unit 21; [0046]);
a first side camera (Fig. 1, a left side imaging unit comprising a left side observation window 16 and a left side image pickup unit 22; [0042] & [0046]) located on a first lateral surface of the distal member (the left side observation window 16 of the left side imaging unit is disposed on a left lateral surface of the distal end portion 11; see Fig. 4);
a second side camera (Fig. 1, a right side imaging unit comprising a right side observation window 17 and a right side image pickup unit 23; [0043] & [0046]);
at least two front illuminators (Fig. 1, a front illumination assembly comprising a left light emitting diode 24a and a right light emitting diode 24b; [0053]) configured to illuminate an area captured by the front camera (Fig. 1, the front illumination assembly illuminates a front visual area captured by the front imaging unit; [0053]) and two first side illuminators (Fig. 1, a bottom light emitting diode 25a and a top light emitting diode 25b; [0054]) configured to illuminate an area captured by the first side camera (Fig. 1, the bottom light emitting diode 25 and the top light emitting diode 25b capture a left visual field captured by the left imaging unit; [0054]);

wherein each of the two first side illumination modules include one or more light-emitting diodes (Fig. 1, a bottom light emitting diode 25a and a top light emitting diode 25b; [0054]); and
wherein at the least two front illuminators comprise two light sources on each side of the front camera (Fig. 1, the front illumination assembly comprising the left light emitting diode 24a and the right light emitting diode 24b disposed on either side of the front imaging unit; [0053]).
Regarding wherein the distal member has a width of 5.0 to 15 millimeters, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the width of the distal member be 5.0 mm to 15 millimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the distal member would not operate differently with the claimed width. Further, Applicant places no criticality on the range claimed, indicating that the width “may be” approximately 5.0 to 15 millimeters (see Applicant’s specification, Page 9, Line 11).
Regarding wherein each of the front camera, the second side camera and the first side camera has a working distance in a range of 5-150 millimeters, the working distance of a camera is the distance between the front lens of the camera and an object being imaged. Therefore, the working distance of a camera is entirely dependent on the object and an object that is 5-150 millimeters from each of the front camera, the first side camera and the second side camera of Takahashi would allow the cameras to have a working distance of 5-150 millimeters.

The advantage of the front and side illumination modules is to illuminate the fields of view with a predetermined intensity (Takahashi; [0074]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the medical imaging device as disclosed by '920, to include the front and side illumination modules taught by Takahashi, to illuminate the fields of view with a predetermined intensity (Takahashi; [0074]).
In regards to Claims 1, 5-8, 10-11, 14-15 & 20-25, Levin discloses a medical imaging device (Fig. 1, an endoscope; [0108]), comprising:
a distal member (Fig. 1, an endoscope tip 100a; [0108]);
a first side camera (Fig. 1, a first side-pointing optical assembly 102; [0108]);
a second side camera (Fig. 1, a second side-pointing optical assembly 103; [0108]); and
wherein the first side cameras and the second side camera are pointing perpendicularly to one another (Fig. a lens assembly 117 of the first side-pointing optical assembly 102 and a lens assembly 127 of the second side-pointing optical assembly 103 each have a field of view (i.e., pointing) of 90 degrees, therefore the field of view of the lens assembly 117 of the first side-pointing optical assembly 102 is 
The advantage of the field of view of each side-pointing optical assembly being 90 degrees is to provide an expanded field of view (Levin; [0108]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the field of views of the left side imaging unit and the right side imaging unit as disclosed by ‘920, to each be 90 degrees as taught by Levin, to provide an expanded field of view (Levin; [0108]).
In regards to Claims 1, 5-8, 10-11, 14-15 & 20-25, Cogal discloses a medical imaging device (Fig. 4b, an endoscope; [0024]), comprising:
a distal member (Fig. 3, a hemispherical frame 2; [0023]);
a plurality of side cameras (Fig. 3, a plurality of omnidirectional imaging cameras 3; [0023]) including a first side camera (Fig. 3, a first imaging camera 3; [0023]), and a second side camera (Fig. 3, a second imaging camera 3 disposed immediately adjacent to the first imaging camera 3; [0023]); and
wherein the first side camera and the second side camera are positioned less than 90 degrees apart in a cylindrical surface of the distal member (the first imaging camera 3 and the second imaging camera 3 are positioned less than 90 degrees apart in a cylindrical surface of the hemispherical frame 2; see Fig. 3).
The advantage of the plurality of omnidirectional imaging cameras is to a 360° x 90° omnidirectional field of view (Cogal; [0023]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the side cameras as disclosed by ‘920, to include the 
In regards to Claims 1, 5-8, 10-11, 14-15 & 20-25, Poll discloses a medical imaging device (Fig. 12, an endoscope system; [0098]), comprising:
an elongated member (Fig. 12, a scope 1401; [0098]);
a distal member (Fig. 12, a tip cap 1402; [0098]); and
wherein the distal member and the rigid elongated member are directly connected by adhesive material, soldering, screwing mechanism (Fig. 12, threads 1409a of the tip cap 1402 mate with threads 1409b of the scope 1401; [0098]).
The advantage of the detachable tip is to allow for interchanging tips for various surgical needs (Poll; [0102]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the distal end portion as disclosed by ‘920, to be separable from the insertion portion as taught by Poll, to allow for interchanging tips for various surgical needs (Poll; [0102]).
This is a provisional nonstatutory double patenting rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795    

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795